ORDER

PER CURIAM.
Husband appeals from the trial court’s judgment denying his motion to set aside the default judgment entered on wife’s petition for dissolution of marriage. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value; the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).